DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.
	Claims 1, 4, 6 and 8 are pending in this application. Claim 8 stands withdrawn as being drawn to a non-elected invention.
	Claims 1, 4 and 6 are under examination.
	Applicant’s amendments and arguments have been carefully considered but are not completely persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims have been significantly amended, so structurally some parts of the rejection have changed, but the basis of the rejection is the same. Applicant’s arguments will be addressed below.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must collect data from a patient, from a non-limited list, which may be relevant to ex vivo autologous cell culture procedures, compare that collected data to “known data” from other patients or sources to identify at least one correlation between one or more parameters of said known data and cell 
b) The specification provides limited prophetic guidance for making and using generic ex vivo cell culture protocols at Figure 1, and pages 3-4.  Figure 1 merely provides “black box” steps allegedly representing some sort of process parameter, without any specificity.  The figure appears to indicate that different lengths of time of culture may be needed, as the horizontal linear scale is assumed to be time, from left to right of the figure.   The specification generically names “variant and invariant processes” as making up the optimized protocol.  “Invariant processes” are those which all cell samples undergo after sample collection, and are generically stated as: “cell purification and cell concentration by centrifugation, filtration or other means, are invariant [116,  117, 118 & 119] as these processes may be performed using fixed procedures which do not need to take account of biological variations and behaviours between processed  (paragraph bridging pages 3-4)  No source of protocols for such invariant steps are provided, and there is no further specificity provided in the specification.  “Variant processes” are stated to be: “cell culture and expansion [120], which may be highly dependent on the biological characteristics of the cells in individual patient samples and consequently require different operations within the variable process, e.g. media changes or media perfusion [121], to be carried out at different frequencies, in different volumes or as other variants to optimise the processing of individual patient samples. The required duration of such variable processes may also alter between different patient samples to account for different cell growth rates and/or other biological variances. Process variations may be applied on an ad-hoc basis in response to the behaviour of cells being processed, e.g. shortening or lengthening the cell culture and expansion process duration to account for cells which are growing faster or shorter that the norm.” (page 4). The numbers referring to Figure 1 in these quotations are either empty boxes (“invariant processes”), filled boxes (“variant processes”, or black arrows (“variable process, eg media changes or media perfusion [121]”) placed along an axis which is assumed to be time.  These numbers are not identified or linked to a specific parameter or positive active process step in the specification.  
The specification sets forth a “triage” of incoming patient samples, which requires collection of data, from a non-limited, and generically described list of possible patient data. “Patient data [110] may include, but are not limited to, a patient's age and sex, current medical condition, medical history, data from diagnostic tests, data from genomic DNA sequencing and data from RNA and/or protein analysis of blood or other tissues. Sample data [111] acquired from analysis of the patient sample may include, but are not limited to, data from analysis of cell surface protein marker expression by flow cytometry or imaging, analysis of RNA and/or microRNA expression by RT-PCR or microarray hybridisation, biochemical, metabolic or respirometry analyses and DNA sequencing.” (paragraph bridging pages 4 and 5.)
The patient data and the sample data are somehow “iterated” in a nonspecific manner “to generate a prediction of the likely behaviour of a given patient's cells during processing and enable the selection of an appropriate pre-defined processing workflow variant [101, 108 & 109] to provide optimum processing of the patient sample to a therapeutic preparation within a regulated environment. Workflow variations selected using such bioinformatics analysis may include, but are not limited to, increased or decreased cell culture and expansion times, use of different culture media, different culture volumes and/or batch feeding or media perfusion  protocols, additions of culture supplements and other means to control cell concentrations and/or growth rates in culture.”  The specification does not set forth what the bioinformatic analysis is, which leads to the prediction of behavior.  No specific correlation, process or analysis is present in the claims as to what should be “iterated” to obtain the correlation required to identify whether a longer or shorter cell culture expansion rate should be selected.  No specific correlation, comparison, or algorithmic process is provided which would take, for example, the patient data: age (young) and sex (female), and sample data: the presence of CD4 (a cell surface protein marker), to identify a cell culture rate, and how it should be modified.  Nor does the specification provide a specific, step-by-step process to use the patient and sample data, and the “iterated” correlation of a cell culture expansion rate to select a particular variation in the protocol.  There are no specific, step-by-step procedures or disclosures of how to analyze the patient data, the sample data, the cell culture expansion rate, and the possible variations to achieve the desired results (optimized processing).
processed product prior to administration: “supplemental process and product data may comprise, but are not limited to, cell counts, cell viability, physicochemical data (e.g. cell culture pH, oxygen content and consumption, and metabolite concentrations) and cell phenotype and genotype analysis. Phenotype analysis may comprise measurement of protein, RNA or other markers specific to certain cell types to determine the relative abundance of a desired therapeutic cell type at different stages in the processing  workflow. Genotype analysis may comprise DNA sequencing, DNA profiling, karyotype analysis or other means to monitor the genetic stability and/or integrity of the processed cells through the processing workflow.” (page 5).  These are the collection of data, and not a variant process in and of itself.  The specification alleges the collected data is used to inform future variations in future processes, without specifying how any particular collected data would influence, inform or change the choice of any of the above listed cell culture parameters as disclosed. “Constant iterative analysis of data accumulated within the database [122] over time from successive processing of multiple patient samples using variant workflows [101,108 &109] is used to refine the selection process for the most appropriate variant workflow based on the patient [110] and sample [111] data.” (page 5). This is not a disclosure of how any of the correlations or determinations are to be made in an iterative process- there is no disclosure of how to apply, for example, a genotype analysis of the processed product, to change a cell culture expansion rate or select a longer or shorter cell culture expansion phase.
	Beginning at page 6, the specification generically recites a variety of non-specific statistical techniques: “pair-wise correlation of all parameters in process and product data with   This non-specific comparison allegedly establishes that certain patient or sample parameters are useful in selecting a processing variant.  
At page 6, three possible comparisons are generically described:
1) “it may be found that there is a good inverse correlation between cell culture expansion rate measured from process data and patient age derived from patient data. In such a case where cell growth rates are found to be inversely correlated with patient age it would be appropriate to select a process variant with a short cell expansion phase [108] for younger patients and a process variant with a longer cell expansion phase [109] for processing cells from an elderly patient.” 
2) “if it were found that low or high abundance of a certain cell type in the patient sample data showed good correlation with a requirement for extended or shortened cell expansion this parameter may be used in conjunction with other patient and/or sample data to select an optimum variant of the cell processing workflow…”
3) “if a parameter in the patient and/or sample data shows no correlation with process or product data such a parameter may be removed from those used to select an optimum processing variant. For example it may be determined in the course of iterative analysis of successive processing of many patient samples that there is no correlation between patients' sex and cell expansion rates in culture and therefore this information in the patient data would not be used to determine the choice of processing variant.”
These generically stated comparisons or correlations are not commensurate in scope with what is claimed, and do not provide the necessary information to optimize cell culture expansion phase time with any information beyond these suggestions.  
“Other suitable means for data analysis include principal component analysis or data clustering techniques including, but not limited to, K-means clustering, hierarchical clustering and self-organising map (SOM) analysis. Such analyses provide means to reduce the complexity of multi-variate data and to identify combinations of data parameters which in concert provide means to select an optimum processing variant for any given patient.”  This disclosure is not a disclosure of how any one of the statistical analysis techniques are to be applied to the specific data collected from the patient, the sample, the predicted behavior, the optimized or selected variables, or the processed sample.  
The specification fails to provide a specific, step-by-step process to use the patient and sample data, and the unknowable predicted likely behavior to select a particular variation of the cell culture process.  There are no specific, step-by-step procedures or disclosures of how to analyze the patient data, the sample data, the iterated analysis, and a cell culture expansion rate, and the possible variations to achieve the desired results (optimized processing) and the allegedly optimized product.
c) The specification provides a single working example at page 7: “Samples of blood were taken from three donors and their T cells extracted. Approximately equal numbers of seed cells from each donor were each cultured in the same manner in a small scale bioreactor for 14 days using known techniques, and the cell density for each donor's cells was monitored daily as culturing progressed. The results are tabulated in Figure 2, and show significant variation in cell count between the three donors over time. This indicates that bioinformatic data can play a significant role in determining the optimal regime for cell culture.”  Figure 2 shows a graph of cell count on the y-axis, and time on the x-axis.  This merely shows that different donors produce T cells which grow at different rates. No bioinformatic data about the three individual donors are provided.  No patient/donor data of any kind, even related to the few specifically listed above, is provided for this experiment. No sample data is provided beyond a cell count.  No particular cell culture processes or process variations which may have been made are disclosed.  Without any specific information as to the patient, the sample, how the cells were cultured, or any other experimental parameter data, it is impossible to determine what the differences were in the cells or the donors, that led to different growth rates. On page 7, the experiment concludes: “Further, where a minimum number of cells are required for therapy, it would be possible to increase the rate at which known growth factors are added to the culture media, in order to reduce the time taken to produce the desired number of cells. Bioinformatic data, for example initial in vitro cell multiplication rates, can be used to predict the cell culture multiplication rate of a patient's cells.”  No rates of known growth factor addition for the initial T cell cultures is provided for Figure 2.  Without knowledge of the initial rate, no conclusions can be drawn as to how to modify it to achieve the desired result (minimum number of cells for therapy in a shorter amount of time).  There is no explanation as to how initial multiplication rates of a cell culture can be used to predict any future behavior of the cells in culture.  There is no showing that initial in vitro cell multiplication rates are generally consistent in continued cell culture processes.
No specific correlations can be made from this working example.  No specific pair-wise comparisons can be made from this working example. With respect to iterative processes, no additional supplemental data from the process, or the processed product is provided beyond cell count. No steps are present which use the cell count or growth rate to change a parameter of a cell culture process to improve the final product.  For example, no experiment is provided that shows that if the cells of donor 3 are given 3 more weeks in culture than the cells of donor 1, There are no experiments which apply an optimized or changed parameter in culturing the same cells to see if a different result is obtained.  None of the additional statistical techniques can be applied (such as PCA), as the only parameters known are cell culture growth rate (count vs time), and that the cells are T cells from 3 different donors.  This example fails to provide basis for any specific correlations, comparisons, statistical analyses, predictions, or calculations related to optimizing any cell culture process, even limited to cell culture expansion rates. 
It is further noted, that the sample, allocated to the longer or shorter expansion phase procedure, is not actually applied to any patients.  It is not processed to provide a product which can be administered back to a subject,  and no subject actively receives treatment.  The step v) merely monitors plural outcomes of therapy based on cells according to the cell culture procedure.  It is entirely lacking in how to monitor the outcomes to specifically identify any patient data which is an indicator of any outcome, much less a successful one.  It is entirely unclear what a better outcome would be.  The specification fails to disclose these elements.
d) The invention is broadly drawn to methods of attempting to correlate patient data with an effect on ex vivo cell culturing protocols to produce a therapeutic product, and determine what parameter produces a superior product or treatment effect.  While claim 1 step i) may list a few patient data parameters, the list is not limited, and many of the listed parameters themselves are extremely broad (i.e. “patient health indicators”). Nearly any type data which can be associated with a patient appears to be encompassed or covered by the broad listed terms.  Any cell type from the patient is encompassed. The collected patient data is subjected to “iterative data analysis” with “known data in the form of data collected from other patients;” in step ii), however, how that iterative analysis is performed is unknown and unspecified.  Any ex vivo “a shorter or longer cell culture expansion phase based on said at least one correlation and said patient’s data,” but could include others. Step iv) of claim 1 allegedly then cultures the samples under the “optimized” process with the shorter or longer expansion phase, and step v) monitors “plural outcomes” without actually performing any treatment of a patient.  “Plural outcomes” of varied cell culture processes are not performed. No plurality of varied products are obtained, and no treatments with the varied products are performed.  Step v) allegedly determines what data, and/or what parameters “provide better indicator(s) of a successful therapy outcome and using said better indicator(s) to further refine said selection of said parameters.”  However, there is no determination of any patient data which leads to a successful therapy outcome, there is no parameter determined to provide a successful therapy outcome, because no therapy is provided, and no outcomes are recorded for any patient.  No further “refinement” can be made in selecting any future parameters as required in step v).  
A variety of generically stated statistical techniques are listed in an invitation to experiment with the mountains of data, the variety of cell culture protocols, the unspecified parameters affecting those protocols and the types of generically stated statistical analyses, in the search for patient-related data which may affect cell culturing ex vivo which then affects the processed cell product as applied as a treatment.
e) g) State of the art:  Patient-specific ex vivo autologous cell culture protocols are known to be tricky to select and apply. The product of these protocols is often reintroduced into the initial donor, as host; thus high standards for safety, reproducibility, specificity and selectivity are present, and vary by country and/or local law. As discussed in the book Ex vivo Cell Therapy (1999, ed. Schindhelm and Nordon, Academic Press), in the introduction (Nordon p1-3) and ex vivo process involves harvesting cells from patients or donors, in vitro manipulation to enhance the therapeutic potential of the cell harvest, and subsequent intravenous transfusion…” and “Process development requires a comprehensive overview of scientific and technological advances encompassing in vitro methods for cell isolation and growth, devices for cell processing, and the initial clinical evaluation of these ex vivo devices and processes.” (Introduction p1) The type of cell to be cultured alone requires inventive consideration as to what cell type to select, how to isolate it from patient/ disease and normal sources, how it should be cultured, and expanded, such as in a flask or a bioreactor, what known physical parameters which affect culture growth (substrate, temperature, oxygenation, density, pressure, media changes) and consideration of known biological parameters which affect culture growth (serum, growth factors, antigen or antibodies added, antibiotics, antifungals, contaminants, multiplication rate etc).  Then known parameters which affect cell cultures which are intended to treat a specific disease must be considered (relevant activation, feeder cells, growth factors, length of culture times, addition of serum, etc.).  For any one ex vivo cell culture protocol producing a product to be reintroduced into the original donor/host, significant inventive skill and decision making exists at every step.  Mandalam et al. (Ex vivo cell therapy 1999, Ch 13 p 273-292) reviews ex vivo hematopoetic cell expansion for bone marrow transplantation protocols.  At each step in the protocol, many effects must be controlled for and manipulated: effects of perfusion, medium composition, growth factors, oxygenation and donor-to-donor variability each affect the final product.  Variability in any of these areas can lead to unpredictable effects in the final cell culture.  Mandalam further discusses elements vital to the ex vivo cell sample.  Implementation of these processes into a clinical trial environment requires additional testing and analysis of each step and element of the protocol with cells of diseased patients.  This is supported by the disclosures of Eaker (2013) and Campbell (2015). Eaker provides a review of good manufacturing processes (GMP) for autologous patient-specific cell therapy.  A myriad of processes are discussed which affect autologous ex vivo cell culturing.  Each process must be fine-tuned and standardized to achieve a manufacturable product or therapy.  Campbell (2015) discusses process development considerations for cell therapy, which includes ex vivo autologous cell cultures.  Emphasis is placed on process characterization, as being the foundation for development of a robust optimized and reproducible process.  Critical qualities desired to be present in the finished product (the cultured cells to be administered back to the patient) must be defined, and all parameters which relate to those qualities must be analyzed, these are steps which require a high level of inventive skill.  Campbell states that “although this methodology has been used in the pharmaceutical and biologic industries, it has not yet been fully applied to the cell therapy field.  The inherent variability and undefined nature of biological systems may limit the implementation of QbD, but as products and processes become more characterized the concept will become useful to drive efficiencies”.  These cell culture protocols must be standardized and approved, as well as shown to provide a valid effective treatment before any patient-specific alterations to any parameters can be applied.  The cell type, how to isolate the cells, the procedure for culturing those cells ex vivo: all these parameters must be known prior to applying any collected patient data to change any one parameter. One of skill then must consider what elements of a patient’s medical record would be relevant to autologous ex vivo cell culture ex vivo cell cultures to determine whether any type of change in any of the specific parameters provides a benefit, no change, or was a detriment to the final cell cultures.  Known patient-specific changes to these cell culture processes are very limited in nature, related to specific steps in the expansion process.  Any change in the cell culturing process has to be double checked and followed through to determine what happens in the final cell culture product.  There is no provided correlation in the specification between the varied types of patient-related data recited and encompassed by the claims and any cell culture expansion rate of autologous ex vivo cell culture protocols.  The specification provides no guidance as to how to select a parameter which would correlate with or be affected by the collected patient-related data.  For example, how the diet of the patient may or may not affect ex vivo autologous cell culture expansion rate of NK cells is entirely unknown.  If the patient is a vegetarian, the specification fails to set forth how to alter a cell culture protocol to achieve a superior result: at what point is a longer or shorter cell culture expansion phase selected? The specification is silent.  How a change in a genotype of a patient may or may not affect the cell culture expansion rate of an ex vivo autologous cell culture of CTL is completely unknown. The specification fails to set forth what a specific genotypic difference in a patient would do to the cell culture expansion rate in an autologous ex vivo cell culture protocol, and it fails to identify a specific parameter which should be altered or selected to achieve a superior result. The disclosures of Eaker, Campbell, Rambaud, Fosset and Nies each set forth how unpredictable autologous ex vivo cell cultures can be, and that even small changes ex vivo cell culture of a specific cell type be achieved, one of skill must then select a cell culture expansion phase length that is somehow related to a type of patient data, thoroughly test out how changing the protocol to reflect that type of data affects the autologous ex vivo cell cultures, determine any effect on the final product (the autologous cells) and try to determine if any changes that are observed are specific and selective to the condition (improved outcomes), and whether any improved outcome is statistically significant.  The lists of possible patient-related data, along with lists of protocol steps which may be relevant to autologous cell culture protocols is an invitation to experiment in an unpredictable technology, even when one parameter is selected as the cell culture expansion rate.
f) The skill of those in the art of molecular biology is high.  The skill level of those in in the bioinformatics is high.
h) The claims are broad because they are drawn to: collecting patient-related “data” from a patient, and sample data from the patient, from a non-limited list, which may be relevant to ex vivo autologous cell culture procedures, iteratively analyze that collected data to “known data” from other patients or sources, and then somehow select protocol optimizations comprising at least a longer or shorter cell culture expansion phase, which should be made based on the comparison. Samples are “allocated” to a nonspecific manipulation, processing and expansion regiment, which may or may not comprise the variant steps or optimizations.  The final step monitors outcomes of therapy, without actually applying the cells to a patient.  The step ends with allegedly determining which parameters provide a better indicator of a successful therapy, and using said indicators to further refine selection of parameters in future processes. 
ex-vivo cell culture practices, and in the computer-related field of bioinformatics. The skilled practitioner would first turn to the instant specification and figures for guidance to practice these broadly claimed methods with specific materials. However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that this area of scientific inquiry (ex vivo cell culturing and autologous patient treatment products) is highly unpredictable, that very few patient-specific types of data have been shown to positively affect autologous cell culturing protocols, and that the identification of such patient-related data from a patient and a sample takes significant inventive skill and decision making as to what data is to be used, and how the related parameter is to be chosen and manipulated to achieve results which are specific and selective to the desired product, that may provide an improved outcome which may reach statistical significance.  Finally, said practitioner would turn to trial and error experimentation to determine what data from the patient is required, what data from the sample is required, what known samples to compare the patient data to in order to select at least a shorter or longer cell culture expansion rate.  Trial and error would then be required to use that information to select ex vivo cell culture parameters from a non-limited list which should be changed, apply those changes in a rigorous set of scientific experiments, controlling for patient data and sample data, to obtain a variety of processed products.  Trial and error would then be required to identify any parameter from the experiments which is statistically significant to any aspect of the processed product.  The products would then need to be tested to see if any differences in treatment outcomes can be observed, and then significant investigation would be required to link any particular patient data, sample data, probability of behavior, process parameter, or product 
Applicant’s arguments:
Applicant’s arguments regarding the rejections under 35 USC 112(a) and (b) have been carefully considered, but are not persuasive.  The specification fails to provide basis for the invention as it is now claimed.  Applicant asserts that the rejection of the claims using the Wands factors no longer applies to the amended claims.  This argument is not persuasive, as the amendments do not set forth the critical linkages between the types of data collected, the correlations or statistical operations employed, and the cell culture processes to be performed, which would lead to successful therapy outcomes.  
With respect to the use of the term “prophetic” it is merely used to indicate that the invention of the claims has not been reduced to practice.  In arts which are highly predictable, prophetic guidance can be sufficient for enablement.  However, in unpredictable areas of scientific inquiry, prophetic guidance which lacks all specificity is insufficient. MPEP 2164.01: “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  In order to assess whether the specification provides appropriate guidance to practice the claimed invention, the examiner appropriately applied the Wands factors according to MPEP 2164.01a. “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.”  The Examiner listed the factual considerations of each element, weighing them all in the final determination of non-enablement.
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)”
The Examiner studied the state of the art and determined that the field is highly unpredictable. 
“The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” MPEP 2164.03.  
The Examiner was able to reason that one of skill would not be able to extrapolate the data provided (Figures 1 and 2 and quoted text) to the broadly claimed invention.
In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973).”

Claims 1, 4 and 6 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been significantly amended, in part response to the previous rejections, however indefiniteness remains.  Applicant’s arguments will be addressed below.
	The metes and bounds of claim 1 are unclear.  The method is stated to be a method of optimizing a protocol procedure in a cell culture system, however the method leads to monitoring plural outcomes of cellular therapy, and determining parameters to influence future procedures.  No specific optimized protocol is determined or output.  
Even when the term “patient’s data” is modified by the list of claim 1, the metes and bounds are indeterminable.  Many of the listed terms themselves are indefinite, and may encompass many types of disparate data: “patient health indicators” fails to set forth what data is actually intended to be applied- an assessment of the words “the patient is in good health” or “the patient has a relative risk score that is above average for their age for the development of type II diabetes” or “blood sugar = 120” or an X-ray film file showing a broken bone in the arm are each quite different in nature and it is entirely unclear how they would be applied as “patient’s data” for what each gene or protein or biomarker is specific- that is the crux of the indefiniteness.  The claim fails to particularly point out what genes or biomarkers should be collected which would be relevant or applicable to the claimed invention.  The specification fails to provide these data.  The metes and bounds of the term “data from DNA, RNA and/or protein analysis of blood or other tissues” are unclear.  The claim fails to identify any particular analysis or any particular data from such tests which would be relevant or applicable to the claimed invention.  The specification fails to particularly point out such embodiments.  The claim is completely indefinite as to what specific patient related data is to be collected or obtained from the patient, other patients, or other predetermined data in order to practice steps i) and ii).   Therefore, the claims 
Further in claim 1, the metes and bounds of step ii) are unclear.  It is unclear what the basis of the “iterative data analysis” is to be in this step, where the data of the patient is somehow applied to a correlation identified from known data and a cell culture expansion rate.  It is unclear how comparing, for example, a patient’s diet to their own proteomic data, or another patient’s proteomic data would be utilized to calculate a change in cell culture expansion rate.  The claim fails to particularly set forth and distinctly claim what action the comparison comprises, and how any result is then qualified or quantified for identifying a change in expansion phase length.  
	The metes and bounds of step iii) are unclear.  There is no direction as to how to modify cell culture expansion phase length “based on” the comparison between the patient data and “said known data” or the allegedly identified correlation.  There is no direction to select a specific parameter, such as an increase in rate of growth factor addition (as an example) in response to data parameters including weight, and presence of CD4 biomarkers.  There is no indication as to how each selected parameter should be varied or optimized.  Should the increased rate of growth factors continue throughout culture, for example? Should different growth factors be added?  The claim and specification are silent.  There is no single “ex vivo cell culture protocol” in the art.  As discussed in the book Ex vivo Cell Therapy (1999, ed Schindhelm and Nordon, Academic Press), in the introduction (Nordon and Schindhelm p1-3) and particularly chapter 13 (Mandalam et al p273-292), cell culture protocols for autologous cell therapy are quite varied, and largely depend on both the disease to be treated and the cells selected as the treatment.  No standard protocol is known.  The specification fails to set forth ex vivo cell culture protocols having specific parameters.  The specification lacks a list of appropriate variation to the steps which would lead to a desired outcome.  The specification lacks direction as to how to select a known cell culture procedure which would be amendable to changes including a shorter or longer expansion phase length.  The claim fails to set forth positive active method steps by which the particular type of patient data is identified and then how that data is used to identify and select a length of an expansion phase of an ex vivo cell culture procedure.  No correlation is made in the claim between types of data and types of parameters.  
	The metes and bounds of step iv) in claim 1 are unclear.  This limitation adds “allocating the incoming patient sample to said cell culture procedure wherein said cell culture procedure comprises said selected shorter or longer cell culture expansion phase” which means, marking or sending the sample to a process line, or designating a particular regimen to the sample, but the regimen is not specifically performed by this step.  Allocating the specimen to “culture process III” for example, is not “expanding the cell sample according to culture process III.”  (note: no “cell culture process III exists in this disclosure- it is merely an example of a name of a process.)  
	The metes and bounds of step v) in claim 1 are unclear.  The step starts with “monitoring plural outcomes of cellular therapy based on cells cultured according to said cell culture procedure” which is completely unclear as no step of claim 1 creates a finished cell culture product, or administers it to a patient, much less creates several finished variations of the cell culture product (necessary to monitor plural outcomes), and administering those to a patient or patients.  Steps iii and iv of claim 1 select some cell culture expansion phase length, and allocate the sample for further processing, but do not actually culture the sample under one or more ex vivo cell culture processes, nor do they produce any autologous cell culture products, nor do they 
	The metes and bounds of claim 6 are unclear.  The claim appears to be missing several articles or terms, as the claim reads quite awkwardly.  For example, “wherein cell multiplication rate and/or said cell culture parameter providing a better indicator of a successful outcome is the period of culture” is unclear.  It would appear the phrase should read “wherein the patients’ data is the cell multiplication rate, and the cell culture parameter determined to provide a better indicator of a successful outcome is the period of the cell culture.” 
	Applicant’s arguments:
	Applicant’s arguments regarding the rejections made under 35 USC 112(a) and (b) have been carefully considered, but are not persuasive.  Merely pointing to recitations of the same 
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” 
Packard, 751 F.3d at 1313.”
	The Examiner provided a clear analysis of the claims, terms within the claims, and how the claims are or are not supported by the specification.  The Examiner’s explanation included an analysis of the language in plain terms, in terms of the art, and in view of the specification.  The Examiner attempted to determine whether the specification as filed provided the appropriate basis for the claims as amended.  The claims were lacking.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fossett (2012) for the reason of record.  Applicant’s arguments will be addressed below.
	Fossett, E. et al. Optimizing human mesenchymal stem cell numbers for clinical application: a literature review. (2012) Stem Cells International volume 2012 e465259, 5 pages.
In view of the indefiniteness of the claims as previously discussed, the claims are being given their broadest reasonable interpretation to the best of the Examiner’s ability.
ex vivo cell culture procedure for MSC cell culturing.  Fossett obtains the following information: age and gender of the patient.  The parameters selected or studied of ex vivo cell culture protocols include: MSC proliferation (multiplication rate); time to doubling (counting, and time of culture= expansion rate), clonal expandability, etc. iv) In section 2, Fosset cites several papers that change a length of cell culture expansion phase in view of age of the donor.  One report by Khan finds no significant difference in cell proliferation (cell expansion) at 5 different lengths of culture time in two different age groups.  A different report, by Baxter, found a slower growth rate in aged subjects as opposed to youths 0-18 years old.  In this report, longer culture times for the cells from elderly subjects was detrimental to cell culture expansion, and a plateau is reached faster than for cells from the youths.  Fossett notes that seeding density appears to also be related to cell culture expansion rate.  Fossett summarizes that “the effect of aging on the properties of MSC remains controversial with inconsistent results, even when using MSCs from the same source type and patient. It is important to investigate how age affects the proliferation rate of mesenchymal stem cells to provide knowledge as to whether stem cell therapies can be achieved via autologous repair for older patients.  This is equivalent to steps iv) and v) where cells are allocated to a process which includes longer or shorter expansion phase length, and monitoring plural outcomes, to further refine the parameters which correlated to an improved outcome.  Fossett additionally discloses in section 3, a report that “discovered that ADSC underwent the most effective digestion when adipose tissue was incubated with 0.2% collagenase for 1 h for males, whereas overnight digestion was more effective for tissues from females.”  This is the collection of bioinformatic data (sex) and selecting the parameter of lengths of collagenase digestion.  Using the longer period of digestion led to females having a 
	With respect to claim 4, Fossett discloses counting of the cells during culture (Section 2, seeding density and 3). 
	With respect to claim 6, Fossett discloses doubling rate as a patient specific data related to age, and a faster doubling rate indicated a more successful outcome (section 2).
Applicant’s arguments
	Applicant’s arguments have been considered but are not persuasive.  Fossett meets each claim limitation as set forth above.  Applicant argues limitations not present in the pending claims.


Claim(s) s 1, 4, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McNiece, I.K. (2010).
McNiece, I.K. Ex vivo expansion of cord blood hematopoetic cells. Ch4, p77-88, IN: Umbilical cord blood: a future for regenerative medicine. Kadereit (Germany) eds. December 2010.
With respect to claim 1, McNiece i) obtains patient data (patient health indicator: myeloablated, neutropenia) and sample data (CD34+) from patient cell sample of PBMC.  McNiece ii) compares known data regarding level of neutropenia and time to neutrophil engraftment.  Known data also comprised dose of total nucleated cells per kg body weight of the recipient- higher amounts of the desired cells provided a better outcome/ faster engraftment. Faster engraftment apparently correlated to higher efficacy.  McNiece uses the known data and ex vivo expansion of the PBMC cells from umbilical cord blood. A change in cell count, from cells expanded for the original protocol, to a protocol which extends the cell culture phase to 10-14 days, to obtain a 200 fold expansion (p80, conclusion 1) is a direction to lengthen a cell culture expansion phase time to achieve a higher desired cell count in the resulting product.  The purity, the ratio of constituents of cell culture media and/or period of culture are among the possible changes performed or reviewed by McNiece (conclusion 2, p80).  McNiece then manipulates, processes and expands the cell samples under the varied process, and leaves one part unchanged for comparison.  Meeting step v) McNiece monitors plural outcomes of cellular therapy based on cells cultured according to the parameters, and determined what provided better results for future studies.  
With respect to claim 4, cell count was found to be linked to a superior outcome.
With respect to claim 6, presence of CD34+ PBMC cells in the patient sample was shown to have a factor in an outcome.  Time of culture was also assessed, including specifically considering longer cell culture expansion phase times to achieve a higher number of desired cells in the final product.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Besser (2013).
Besser, M.J. et al. Development of allogeneic NK Cell adoptive transfer therapy in metastatic melanoma patients: in vitro preclinical optimization studies. PLOS One 2013 vol 8:3 e57922, 11 pages.
With respect to claim 1, Besser i) obtains patient data (patient health indicator: healthy) and sample data (NK cell enrichment) from patient cell sample of buffy coat, or leukapheresis product.  Besser ii) compares known data regarding NK cell activity against melanoma cells from melanoma patient samples.  Besser tests cell expansion rate of NK cells alone in the presence of IL2 over three weeks and the expansion rate was an average of 4 fold.  Adding feeder cells within the length of time of culture, led to higher cell expansion phase rates within the three weeks.  Further addition of anti-CD3 antibody OKT3 significantly increased the rate of cell culture expansion (p4, optimization of NK cell expansion…).  Besser uses the known data and patient data to iii) select parameters for the ex vivo expansion of the NK cells samples. An increase in cell culture expansion phase rate is obtained with particular feeder cell additions, and growth factors/ antibody additions at specific times.  Besser expands the cell samples under the varied process, and leaves one part unchanged for comparison (Fig 5).  Meeting step v) Besser monitors plural outcomes of the processes based on cells cultured according to the parameters, and determined what provided better results for future studies (activation assays p7, Discussion.).  
With respect to claim 4, cell count was among parameters linked to a superior outcome (fig 7).
With respect to claim 6, presence of specific anti-melanoma activity in NK cells in the sample was shown to have a factor in an outcome.  Time of culture was also assessed, including .

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Lint (2014).
Van Lint, S. et al. Optimized dendritic cell-based immunotherapy for melanoma: the TriMix formula. (2014) Cancer Immunology and Immunotherapy 63:959-967.
With respect to claim 1, Van Lint i) obtains patient data (patient health indicator: melanoma, or healthy volunteer) and sample data (dendritic cell level) from patient cell samples or healthy volunteer samples.  Van Lint ii) compares known data regarding DC cell activity / activation status against melanoma cells from melanoma patient samples.  Van Lint provides four separate protocols for the maturation of DC’s electroporated with antigen mRNA.  Figure 2 shows a difference of time in ex vivo expansion phase has an effect on the ultimately matured DCs.  Longer ex vivo expansion with a separate step for addition of cytokines and TLR ligands, and a separate step for tumor antigen mRNA electroporation results in poorly matured, exhausted DCs.  The one step maturation in the lower part of Fig 2 shows that a shorter amount of time ex vivo is required, and more robust DC maturation is achieved.  Van Lint uses the known data and patient data to iii) select parameters for the ex vivo expansion of the DC cells from the samples.  Meeting step v) Van Lint monitors plural outcomes of the four separate processes based on cells cultured according to the parameters, and determined what provided better results for future studies (the one step TriMix procedure).  
With respect to claim 4, cell count was among parameters analyzed.
.  

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Paquette (2002).
Paquette, R. L. et al. Culture conditions affect the ability of ex vivo expanded peripheral blood progenitor cells to accelerate hematopoietic recovery. (2002) Experimental Hematology 30:374-380.
With respect to claim 1, Paquette i) obtains patient data (patient health indicator: breast cancer) and sample data (PBPC levels) from patient cell samples.  Paquette ii) compares known data regarding neutrophil and platelet recovery, reduced red cell transfusions and shorter hospital stays from historical controls.  Paquette discloses that increasing culture duration from 9 days, to 11-14 days significantly improved the expanded cell yield and fold expansion (abstract).  Expanded cell dose was the only culture variable that correlated significantly with the time to neutrophil recovery.  Paquette uses the known data and patient data to iii) select parameters for the ex vivo expansion of the PBPC cells from the samples.  Meeting step v) Paquette monitors plural outcomes of the varied separate processes based on cells cultured according to the parameters (longer or shorter duration of expansion, higher or lower seeding density, etc.), and determined what provided better results for future studies (expanded cell dose).  The most efficacious expanded cell product was seeded with 1010 PBPC at 106 cells/mL cultured for 11 days.  
With respect to claim 4, cell count was among parameters analyzed.
10 PBPC at 106 cells/mL cultured for 11 days.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung, S. et al. ex vivo expansion of human mesenchymal stem cells in defined serum free media.  (2012) Stem Cells International article ID 123030, 21 pages.  For one cell type, the myriad of parameters which may or may not be related to positive expansion outcomes are reviewed.
Segers et al. In vitro maturation of oocytes recovered from ovariectomy specimens in the laboratory: a promising ex vivo method of oocyte cryopreservation resulting in the first report of an ongoing pregnancy in Europe. (2015) J Assist Reprod Genet. 32: 1221-1231.  Segers tests three periods of time “maturation periods” of 40h, 28h and 30h. the 30h maturation period was found to produce the best balance between maturation rate and embryological outcome.
Svane, I. M. et al. Achievements and challenges of adoptive T cell therapy with tumor-infiltrating or blood derived lymphocytes for metastatic melanoma: what is needed to achieve standard of care. (2014) Cancer immunology and immunotherapy 63: 1081-1091. Svane reviews many aspects of adoptive T cell therapy, noting that the long time from obtaining a sample, to expanding the desired cells and obtaining a product was too long, and discusses development of a shorter protocol time (Young TILs).
Baylis, O. et al. an investigation of donor and culture parameters which influence epithelial outgrowths from cultured human cadaveric limbal explants. (2012) J Cell Physiology . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631